 1   Michael N. Poli
     Nevada State Bar No. 005461
 2   mpoli@merlinlawgroup.com
     MERLIN LAW GROUP, P.A.
 3   403 Hill Street
     Reno, Nevada 89501
 4   (775) 229-8021
 5   Attorneys for Plaintiff
 6
 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8
 9   NECHE, LLC, a Nevada Limited                 Case No. 2:19-cv-01016-APG-VCF
     Liability Corporation,
10
                       Plaintiff,                 [PROPOSED] ORDER
11                                                STIPULATION EXTENDING
             vs.                                  PLAINTIFF’S RESPONSE
12                                                DEADLINE RE DEFENDANTS’
     ALLIED INSURANCE COMPANY                     MOTION TO DISMISS
13   OF AMERICA, an Ohio corporation,             NATIONWIDE MUTUAL
     NATIONWIDE MUTUAL                            INSURANCE COMPANY
14   INSURANCE COMPANY, an Illinois
     Corporation,                                 (First Request)
15
                       Defendants.
16
17           Upon Stipulation of the parties, and good cause appearing therefor,
18           IT IS HEREBY ORDERED granting the Stipulation Extending Plaintiff’s
19   Response Deadline Re Defendant’s Motion to Dismiss Nationwide Mutual

20   Insurance Company.

21           IT IS FUTHER ORDERED that Plaintiff shall through and including July 25,

22   2019, in which to file and serve its response to Defendants’ motion to dismiss.
             Dated: July 9, 2019.
             DATED:                                   , 2019.
23
24
25
                                               The Honorable Andrew P. Gordon
26                                             UNITED STATEs DISTRICT JUDGE

27
28



     T2263833.DOCX;1
